Case: 18-50048       Document: 00514400865         Page: 1    Date Filed: 03/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 18-50048
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     March 26, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


               Plaintiff – Appellee,

v.

MARTIN RAMOS-ORDONEZ,

               Defendant – Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:17-CR-389-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.

PER CURIAM: *

       The district court’s order denying appellant’s motion for revocation of the
pre-trial detention order is AFFIRMED.               This court applies a deferential
standard of review when considering a district court’s pre-trial detention order.
United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989). Reviewing the record




       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 18-50048    Document: 00514400865      Page: 2   Date Filed: 03/26/2018



                                 No. 18-50048
as a whole under this deferential standard of review, we hold that appellant
has not established his entitlement to relief.
      AFFIRMED.




                                       2